Citation Nr: 1024337	
Decision Date: 06/29/10    Archive Date: 07/08/10

DOCKET NO.  06-00 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for tarsal tunnel syndrome 
of the right foot as secondary to service-connected type II 
diabetes mellitus and atopic dermatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel

INTRODUCTION

The Veteran had active military service from September 1986 
to March 1988.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.

The Veteran testified before the undersigned Veterans Law 
Judge at a May 2008 hearing conducted at the RO.  A 
transcript of the hearing is of record.

This case was brought before the Board in August 2008 and 
October 2009, at which times the claim on appeal was remanded 
to allow the Agency of Original Jurisdiction (AOJ) to further 
assist the Veteran in the development of his claim.  The 
requested development having been completed, the case is once 
again before the Board for appellate consideration of the 
issue on appeal.


FINDING OF FACT

Tarsal tunnel syndrome of the right foot, or any residuals 
thereof, is not proximately due to or chronically worsened by 
the Veteran's service-connected type II diabetes mellitus or 
atopic dermatitis.


CONCLUSION OF LAW

Tarsal tunnel syndrome of the right foot was not proximately 
caused or aggravated by the Veteran's service-connected 
disabilities.  38 U.S.C.A. §§ 1113, 5107(b) (West 2002); 38 
C.F.R. § 3.310 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   38 C.F.R. § 
3.159 (2009).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

In the instant case, the Veteran received appropriate 
notification through December 2008 and June 2009 VCAA notice 
letters.  These letters advised the Veteran what information 
and evidence was needed to substantiate the secondary service 
connection claim decided herein and what information and 
evidence must be submitted by him, namely, any additional 
evidence and argument concerning the claimed condition and 
enough information for the RO to request records from the 
sources identified by the Veteran.  He was specifically told 
that it was his responsibility to support the claim with 
appropriate evidence.  The December 2008 and June 2009 
letters also included notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  See Dingess v. Nicholson, 19 
Vet. App. 473, 484 (2006).  Finally the letters advised him 
what information and evidence would be obtained by VA, 
namely, records like medical records, employment records, and 
records from other Federal agencies.  The duty to notify the 
Veteran was satisfied under the circumstances of this case.  
38 U.S.C.A. § 5103. 

The Board notes that the December 2008 and June 2009 letters 
were sent subsequent to the initial unfavorable agency 
decision in September 2005.  However, the Board finds that 
any timing defect with regard to VCAA notice was harmless 
error.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 20 Vet. App. 537 (2006).  In this 
regard, the notice provided to the Veteran by these letters 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b), and, after the notice was provided, 
the case was readjudicated and a June 2009 and March 2010 
supplemental statements of the case were provided to the 
Veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005); rev'd on other grounds, Mayfield v. Nicholson, 444 F. 
3d 1328 (Fed. Cir. 2006) (a (supplemental) statement of the 
case that complies with all applicable due process and 
notification requirements constitutes a readjudication 
decision).

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the Veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2009).

Service treatment records are associated with claims file.  
Post-service VA treatment records have also been obtained.  
The Veteran has not identified any additional records that 
should be obtained prior to a Board decision.  Therefore, 
VA's duty to further assist the Veteran in locating 
additional records has been satisfied.  The Veteran was 
afforded a VA examination in January 2009.  See 38 U.S.C.A. § 
5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2009); Wells v. 
Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  The January 
2009 VA examination is adequate for the purposes of 
determining service connection as it involved a physical 
examination of the Veteran along with a review of the claims 
file and also contains an etiological opinion supported by 
sufficient rationale.  See generally Barr v. Nicholson, 21 
Vet. App. 303, 311 (2007).

As a final note, the Board again observes the Veteran's claim 
was remanded for additional development in August 2008 and 
October 2009.  Specifically, the Board determined that 
additional VA treatment records should be associated with the 
claims file and the Veteran should be afforded a VA 
examination.  As noted above, the Veteran was provided a VA 
examination in January 2009.  Furthermore, the AOJ obtained 
and associated with the claims file the necessary VA 
treatment records.  As such, there has been substantial 
compliance with the August 2008 and October 2009 remands, and 
the Board may proceed with its adjudication of the instant 
appeal.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on 
the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only that the 
Board address its reasons for rejecting evidence favorable to 
the claimant.  The Federal Circuit has also held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2009).

Service connection on a secondary basis may be established if 
it is shown that the disability for which the claim is made 
is proximately due to or the result of service-connected 
disease or injury or that service-connected disease or injury 
has chronically worsened the disability for which service 
connection is sought.  38 C.F.R. § 3.310 (2006); Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).  The Board notes 
that there was a recent amendment to the provisions of 38 
C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  
The amendment sets a standard by which a claim based on 
aggravation of a non-service-connected disability by a 
service-connected one is judged.  Although VA has indicated 
that the purpose of the regulation was merely to apply the 
Court's ruling in Allen, it was made clear in the comments to 
the regulation that the changes were intended to place a 
burden on the claimant to establish a pre-aggravation 
baseline level of disability for the non-service-connected 
disability before an award of service connection may be made.  
This had not been VA's practice, which suggests that the 
recent change amounts to a substantive change.  Given what 
appear to be substantive changes, and because the Veteran's 
claim was pending before the regulatory change was made, the 
Board will consider the version of 38 C.F.R. § 3.310 in 
effect before the change, which favors the Veteran.

Initially, the Board observes the Veteran has specifically 
limited his claim to secondary service connection and is not 
claiming service connection for tarsal tunnel syndrome of the 
right foot as directly related to service.  See, e.g., May 
2008 Board hearing transcript at 2.  As such, the Board will 
not address direct service connection with respect to the 
instant claim.  With respect to secondary service connection, 
the Veteran contends that his currently diagnosed tarsal 
tunnel syndrome of the right foot, including any residuals 
thereof, was proximately caused by his service-connected type 
II diabetes mellitus and/or atopic dermatitis.  
Alternatively, he asserts that this condition has been 
aggravated by these service-connected disabilities.

Upon reviewing the evidence of record, the Board observes a 
January 2006 VA treatment record notes the Veteran's 
diagnosis of tarsal tunnel syndrome is complicated by the 
underlying comorbid condition of type II diabetes mellitus.  
In addition, a July 2006 VA treatment record notes that, 
given the Veteran's history of diabetes, diabetic neuropathic 
pain cannot be ruled out as an additional factor aggravating 
tarsal tunnel syndrome.  However, a June 2006 VA contract 
examination found the Veteran does not suffer from a non-
diabetic condition that is aggravated by his diabetes.  

The Veteran was provided a VA examination in January 2009 to 
determine the nature of the Veteran's tarsal tunnel syndrome 
of the right foot and any relation to his diabetes mellitus 
and/or atopic dermatitis.  After reviewing the Veteran's 
medical history and physically examining the Veteran, the VA 
examiner noted that the Veteran is status post three 
surgeries for tarsal tunnel syndrome between 2005 and 2007, 
and that he has since complained of intermittent swelling and 
pain.  The VA examiner opined that it is less likely than not 
that the Veteran's current tarsal tunnel syndrome of the 
right foot is either proximately due to, or has been 
aggravated by, his service-connected disabilities.  The Board 
notes the VA examiner based his opinion on a review of the 
evidence of record as well as current medical literature.  

In sum, the Board observes the Veteran has produced no 
competent evidence or medical opinion in support of his claim 
that his current tarsal tunnel syndrome of the right foot, or 
any residuals thereof, is proximately due to or has been 
chronically worsened by his service-connected diabetes 
mellitus and/or atopic dermatitis.  While VA treatment 
records suggest the diabetic process may be an aggravating 
factor with respect to tarsal tunnel syndrome, see, e.g., 
January and July 2006 VA treatment records, these opinions 
are not probative enough to warrant service connection, as 
they are conclusory, provide no rationale and are not based 
on a review of the record.  See Miller v. West, 11 Vet. App. 
345, 348 (1998) (medical opinions must be supported by 
clinical findings in the record; bare conclusions, even those 
made by medical professionals, which are not accompanied by a 
factual predicate in the record, are not probative medical 
opinions); see also Bloom v. West, 12 Vet. App. 185, 187 
(1999) (a medical opinion based on speculation, without 
supporting clinical data or other rationale, does not provide 
the required degree of medical certainty).  However, 
following a review of the Veteran's medical history and 
physical examination of the Veteran, a VA examiner opined 
that the Veteran's current tarsal tunnel syndrome of the 
right foot is not due to or aggravated by his service-
connected disabilities, and provided a sufficient rationale 
for this opinion.

The Board acknowledges that the Veteran himself has claimed 
his current tarsal tunnel syndrome of the right foot is the 
result of or has been aggravated by his service-connected 
diabetes mellitus and/or atopic dermatitis.  However, as a 
layman, the Veteran has no competence to give a medical 
opinion on the diagnosis or etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Consequently, 
lay assertions of medical diagnosis or etiology cannot 
constitute evidence upon which to grant the claim for service 
connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  
Thus, while the Veteran is competent to discuss 
symptomatology, he is not competent to offer an opinion as to 
the etiology of these symptoms.  Id.  In addition, his 
assertions regarding etiology were taken into account by the 
VA examiner in the January 2009 VA examination.  Therefore, 
as the instant case hinges on a medical question, namely, 
whether the Veteran's tarsal tunnel syndrome of the right 
foot is secondary to his service-connected disabilities, the 
VA examiner's competent medical opinion is accordingly more 
probative than the Veteran's lay assertions.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
tarsal tunnel syndrome, and the benefit of the doubt rule 
does not apply.  See 38 U.S.C.A. § 5107 (West 2002).


ORDER

Service connection for tarsal tunnel syndrome of the right 
foot is denied.




____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


